Citation Nr: 0923839	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-32 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
gastrectomy, currently rated as 40 percent disabling. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1955. 
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  

In August 2007, the Veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  The 
transcript of this testimony is of record. 

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in October 2007 and October 2008 for 
further development and adjudicative action.  The case has 
been returned to the Board for further appellate review.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND


Although further delay is regrettable, the Board finds that 
remand is again required.  The Veteran was scheduled for a VA 
examination in January 2009 pursuant to the October 2008 
remand order.  The examination was scheduled at the Wilkes 
Barre VA Medical Center (VAMC).  The Veteran phoned the VA 
National Call Center on January 21, 2009, to advise that 
Wilkes Barre VAMC was too far and he asked to have his 
examination rescheduled at the Philadelphia VAMC.  
Unfortunately, his examination was rescheduled for the Wilkes 
Barre VAMC.  The Board notes that the Veteran lives in 
Atlantic City and that the Philadelphia VAMC is substantially 
closer than Wilkes Barre.  Indeed, the Veteran's prior VA 
examination was conducted at the Philadelphia VAMC.

Thus, the Board finds that the Veteran had good cause for his 
failure to report, and the VA examination should be 
rescheduled for him at the Philadelphia VAMC per his request.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination at the Philadelphia VAMC to 
determine the current severity of his 
service-connected residuals of gastrectomy 
with dumping syndrome.  The claims file 
must be made available to and reviewed by 
the examiner.  All indicated tests should 
be performed, including obtaining the 
Veteran's current weight, and lab work to 
determine the presence of anemia.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.

a.  The examiner should indicate whether 
the Veteran suffers from the following 
as a result of his service connected 
gastrectomy: nausea, sweating, 
circulatory disturbance after meals, 
diarrhea, hypoglycemic symptoms, or 
weight loss with malnutrition and 
anemia. 

b.  The examiner should comment on 
whether the Veteran's weight loss from 
154 pounds in October 2004 to 130 pounds 
in March 2007 is due to the service 
connected gastrectomy or to unrelated 
factors.

c.  The examiner should indicate whether 
the vitamin D deficiency noted in 
outpatient treatment records is 
consistent with a finding of 
malnutrition.

2.  After the above has been completed to 
the extent possible, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




